 



EXHIBIT 10.55

 

AMENDMENT

 

TO THE SECURITIES PURCHASE AGREEMENT AND $105,000 PROMISSORY NOTE DATED JANUARY
20, 2017

 

The parties agree that the Securities Purchase Agreement and $105,000 Promissory
Note by and between ProGreen US, Inc. (“Company”) and Lucas Hoppel (“Holder”) is
hereby amended as follows:

 

Maturity Date: The Maturity Date shall be extended to September 30th, 2017.

 

Conversion Right: Section 3(a) shall be amended to the following to allow the
Holder to convert the note regardless if an event of default has occurred:

 

Conversion Right. Subject to the provisions of Section 3(c), at any time or
times, the Holder shall be entitled to convert any portion of the outstanding
and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(b), at the
Conversion Price (as defined below). The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to this Section 3(a)
shall be equal to the quotient of dividing the Conversion Amount by the
Conversion Price. The Company shall not issue any fraction of a share of Common
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. The Company shall pay any
and all transfer agent fees, legal fees, costs and any other fees or costs that
may be incurred or charged in connection with the issuance of shares of the
Company’s Common Stock to the Holder arising out of or relating to the
conversion of this Note.

 

ALL OTHER TERMS AND CONDITIONS OF THE $105,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated August 21st,
2017 by signing below:

 

/s/ Jan Telander   /s/ Lucas Hoppel Jan Telander   Lucas Hoppel ProGreen US,
Inc.     Chief Executive Officer    

 





1

 

